﻿At the outset, may I
congratulate Mr. Hennadiy Udovenko on his election as
President of the fifty-second session of the General
Assembly and wish him much success in this important and
responsible function. I should also like to use this
opportunity to thank his predecessor, Ambassador Razali
Ismail, who, with his typical energetic approach,
contributed greatly to the success of the fifty-first session.
The recently concluded fifty-first session of the
General Assembly can certainly be described without
exaggeration as one of the key periods in the history of the
United Nations. The important reform proposals submitted
during its course will, if carried out, result in the most
fundamental change in the structure and activities of the
United Nations since its foundation. We strongly believe
that the Organization will emerge from the reform process
reinforced and that this process will increase the importance
of the United Nations as a global forum that focuses on the
serious problems facing our world today, open to all who
wish and are willing to take part.
We greatly appreciate the vigour and vision with
which the Secretary-General, Mr. Kofi Annan, has
committed himself to the reform efforts. We support the
measures he has already taken to make the work of the
United Nations Secretariat more effective as well as the
package of recommendations he submitted to the General
Assembly last July. Whether or not these concrete and
effective reform steps are really put into effect now
depends on the political will of the Member States. The
Czech Republic will make every effort to be most
cooperative in this respect.
We are glad that the reform efforts of the Secretary-
General have met with a favourable response on the part
of the Member States. His proposals have been supported
also by the 16 Heads of State and Government associated
in the Carlsson Group, of which Czech President Václav
Havel is also a member. As this Group stated in its
declaration of 10 August 1997 on the Secretary-General’s
reform proposals, the United Nations has a chance to take
a step forward, and this chance should not be missed.
As for restructuring the Security Council, the Czech
Republic prefers the expansion of both Council-member
categories while preserving the Council’s effectiveness
and flexibility. We continue to support an increase in the
number of permanent members to include Germany,
Japan and three other countries representing Africa, Asia
and Latin America. My country also advocates expansion
of the category of non-permanent seats, including one seat
for the Group of Eastern European States.
The reform of the Security Council should also
result in improving and simplifying the Council’s working
methods. My country has actively participated in
discussions of this question and has submitted a proposal
for a broader interpretation of Article 31 of the United
Nations Charter. We are pleased that our proposal has
been backed by a number of Member States and believe
it will become part of the working methods of the
reformed Security Council.
It is quite unthinkable to restructure the United
Nations without changing its present system of financing.
In order to make cost-sharing more equitable it is
necessary to change the existing scale of assessments. The
new system of contributions to the regular budget and to
peacekeeping operations should reflect the real economic
capacity of individual Member States. All Member States,
without exception, should also duly comply with their
financial obligations.
For my country, this year is a year of important
events. The invitation extended at the Madrid Summit to
three Central European countries, including the Czech
Republic, to open talks on accession to the North Atlantic
Treaty Organization (NATO), is a key and historic
17


decision which we regard not as a first and last step, but,
rather, as the beginning of the process of NATO
enlargement. The Czech Republic is convinced that the
alliance will in the future invite some other democratic
countries. The signing of the Founding Act on Mutual
Relations, Cooperation and Security between the North
Atlantic Treaty Organization and the Russian Federation
constitutes an important step towards the strengthening of
European security.
The Czech Republic has noted with satisfaction that
the effort of the European Union to further enhance the
integration process achieved concrete results at the
Intergovernmental Conference in Amsterdam. We
welcomed the European Commission’s positive assessment
of the Czech Republic as a candidate for European Union
membership. We believe that negotiations with the Czech
Republic and other candidates for membership can start in
the early months of 1998.
One of the basic prerequisites for a country’s stability
is harmonious relations with its neighbours. This is why we
attach great importance to the Czech-German declaration on
mutual relations and their future development, signed in
Prague in January of this year. By signing this document
the two sides confirmed their political will to further
intensify all-round bilateral cooperation as an expression of
their determination to work jointly on shaping a peaceful
future in Europe. In fact, this joint determination and
political will is already being transformed into concrete
steps in different areas.
We are very sensitive to the political problems of our
present world, and, within our capacities, participate in their
solution. One of the most complicated issues is undoubtedly
the conflict in the former Yugoslavia, and particularly in
Bosnia and Herzegovina. We support the peace process
based on the Dayton Peace Accords and on the London
Programme of Action, and consider them the best possible
solution to the protracted conflict. It is beyond dispute that
one key prerequisite for the success of the peace process is
the just punishment of all war crimes committed during the
conflict.
We also focus our attention on the situation in the
Middle East, the region currently being visited by President
Havel. The peace process is now in a difficult phase, but its
role is irreplaceable. We hope, however, that bilateral talks
between the State of Israel and its neighbours will lead to
greater stability in the region and eventually result in just
and lasting peace for all.
The Czech Republic follows with much concern the
security and humanitarian situation in certain African
countries, in particular in the Great Lakes region, but also
in Somalia and Sierra Leone. We fully support the efforts
of the United Nations and the Organization of African
Unity aimed at putting an end to unrest, wars and
suffering in Africa. Positive changes taking place in
Liberia, for example, fill us with optimism. We believe
that the work done by our own military observers in the
operations of the United Nations Observer Mission in
Liberia has also contributed to this progress.
My country wishes to continue to participate in
building a global security architecture. Within the United
Nations we want to work actively, mainly in the fields of
peacekeeping operations, arms control and disarmament.
Our military observers, doctors and other medical
personnel participate in a number of United Nations
peacekeeping operations. A Czech Army battalion has
been operating in Bosnia and Herzegovina under NATO
command within the multinational Stabilization Force, on
the basis of the Security Council mandate. It has been
performing its tasks well, and we are pleased that its
activities are being viewed positively.
The inclusion of the Czech Republic at the
beginning of this year in the Special Committee on
Peacekeeping Operations is both a sign of appreciation of
our activities in this field and a manifestation of our
commitment to participate further in peacekeeping
operations and to improve the level of our participation.
The Czech Republic has been actively participating
in the field of arms control and disarmament. As a non-
nuclear-weapon State, we are naturally interested in
attaining universality of the Treaty on the Non-
Proliferation of Nuclear Weapons and its strict
observance, which, we expect, will lead to the further
reduction of nuclear proliferation and will advance the
long-term objective of nuclear disarmament. We attach
great importance to the sessions of the preparatory
committees, and expect that their positive suggestions
could set the tone of the Review Conference to be held in
the year 2000 towards reinforcing the Non-Proliferation
Treaty.
The Czech Republic has from the very beginning
voiced support for the idea of strengthening the
international safeguards system of the International
Atomic Energy Agency within the so-called 93 +2
Programme. It was within these efforts that the Czech
Republic only a few days ago officially informed the
18


International Atomic Energy Agency’s secretariat of its
interest in concluding a supplementary protocol to the
safeguards agreement between the Czech Republic and the
Agency, as required by the Non-Proliferation Treaty.
The majority of Member States of the United Nations
last year signed the Comprehensive Nuclear-Test-Ban
Treaty, and I am pleased to state that my country was one
of the first to ratify it.
We welcome the establishment of the Organization for
the Prohibition of Chemical Weapons. We expect it to
effectively control and carry out the verification process, in
which we are prepared to participate fully.
We are convinced that the Biological Weapons
Convention needs more effective control mechanisms. To
this end, Czech experts are actively participating in talks on
finalizing the verification protocol, which will considerably
strengthen this Convention.
In the field of conventional weapons, the Czech
Republic supports all measures contributing to greater
transparency, and has been systematically fulfilling all its
obligations concerning notification to the respective
registers. At this year’s Brussels Conference on anti-
personnel land mines, the Czech Republic joined the so-
called Ottawa process, and it is prepared to sign in Ottawa
early in December a convention on the complete ban of
such weapons.
It has been an honour for my country to chair two
important United Nations bodies this year. The Economic
and Social Council plays a very important role in promoting
international cooperation in the economic and social fields.
Its reform is therefore very important. The Czech Republic
has always stressed the need for better coordination,
effectiveness and simplification of the Council’s structure
and activities. We also believe that when chairing the
Council we have helped shape its new image. We noted
promising signs of this new image already during its
substantive session in July. One example was the high-level
segment with participation of ministers and senior
government officials, which proved the growing interest of
the Member States in discussions on specific subjects. An
informal political dialogue with representatives of United
Nations funds and agencies also proved the Council’s
ability to serve as a platform for useful and fruitful
exchanges of views. The reform and strengthening of the
Economic and Social Council should continue. In this
respect, we welcome all steps taken to implement resolution
50/227, and above all to further simplify the structure of
the Council’s subsidiary bodies.
In its priorities, the Czech Republic pays great
attention to the protection of human rights as one of the
necessary conditions for free development of human
society and democracy. We had the honour to chair the
Commission on Human Rights in the first year of our
membership in this important body. On the basis of this
experience, the Czech Republic has been urging the
elimination of factors negatively influencing the work of
the Commission, and has been seeking new approaches
and methods of dealing with individual cases of flagrant
violation of human rights.
Next year the international community will
commemorate the fiftieth anniversary of the adoption of
the Universal Declaration of Human Rights. We hope that
this event will be an occasion not merely for ceremonial
assemblies and declarations, but for presenting concrete
results of work in the field of human rights.
My country supports all efforts aimed at early
establishment of an International Criminal Court, which
would create a new system for punishing the most serious
crimes of human rights violations and violations of
international humanitarian law. The need for such an
institution is acute, and the Czech Republic fully supports
the convocation of a diplomatic conference in 1998 to
adopt and open to signature the convention on the
establishment of the court.
One of the burning scourges of our world today is
the growth of international organized crime and the
related problem of drug abuse. This global problem can
be solved effectively only through close international
cooperation. We believe that the special session of the
General Assembly in 1998 will stimulate the
strengthening of this cooperation.
Another threat hanging over the world is
international terrorism. This is a threat which can be
neutralized only by the tough and uncompromising
attitude of the international community and by effective
international cooperation. Every country sincerely
interested in security throughout the world must strictly
observe and comply with commitments arising from
relevant international instruments. The Czech Republic
supports every effort aimed at the elaboration of an
international convention for the suppression of terrorist
bombings. In this respect, my country has also actively
participated in the work of the Ad Hoc Committee set up
19


to deal with this problem and believes that the current
session of experts will make further progress in the
finalization of the draft convention so that it may be
adopted and opened to signature as soon as possible.
One of the most dynamically developing spheres of
international and global cooperation is that of environment
and sustainable development. The United Nations has been
traditionally working hard in this field. The key,
irreplaceable role in this field is played by the United
Nations Environment Programme (UNEP) and the United
Nations Commission on Sustainable Development. It seems
that UNEP is already on the way out of crisis, although not
all the problems are solved by any means. The recent
establishment of the high-level committee is undoubtedly a
step towards improvement of the governing structure of
UNEP and towards stabilization of its programme and
budget. In a short time we expect the strengthened UNEP
to start a new endeavour to fulfil its mandate.
The process of follow-up activities of the United
Nations Conference on Environment and Development was
given a new and strong impulse at the nineteenth special
session of the General Assembly. The results of this special
session were not unambiguously positive. On the one hand,
we welcome the wide support for the promotion of
sustainable development and for efforts of Governments
and international organizations, further strengthened by
complementary activities of non-governmental
organizations, national Governments, entrepreneurial circles
and other interest groups. On the other hand, however, the
session proved that not all of them are prepared to take
resolute steps towards achieving sustainable development.
The tasks facing the United Nations in the next period
are numerous and difficult. However, they have been
clearly outlined and can be fulfilled. It also depends on us,
Member States, whether and how we will cope with them.
It is the results of our joint efforts that will decide not only
the fate of the world Organization but also of the world
itself on the threshold of the next millennium.









